Citation Nr: 0631139	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals a left 
eye disorder, to include scars, due to shell fragment wound.  

2.  Entitlement to service connection for residuals of a left 
scalp disorder, to include scars, due to shell fragment 
wound.  

3.  Entitlement to service connection for residuals of a left 
tympanic perforation due to shell fragment wound.  

4.  Entitlement to service connection for residuals of a 
stomach disorder, to include scars, due to shell fragment 
wound.  

5.  Entitlement to service connection for residuals of a left 
face disorder, to include scars, due to shell fragment wound.  

6.  Entitlement to service connection for a dental disorder, 
claimed as mouth and gum disabilities, due to shell fragment 
wound.  

7.  Entitlement to service connection for a skin disorder, to 
include tinea corporis.  

8.  Entitlement to an initial increased rating for residuals 
of shell fragment wound to the left shoulder, to include 
scars, currently evaluated as 0 percent disabling.

9.  Entitlement to an initial increased rating for residuals 
of shell fragment wound to the left lateral trunk (claimed as 
back area), to include scars, currently evaluated as 0 
percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
April 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a Board hearing in August 2006, 
during which he withdrew his increased rating claims for 
post-traumatic stress disorder (PTSD) and malaria.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are not included in the 
claims folder and the evidence indicates that these records 
were previously associated with the file.  Similarly, private 
medical records, to include possible dental x-rays, skin and 
eye evaluations appear to have been disassociated with the 
claims file.  These missing records need to located and 
reunited with the claims folder.  

While a November 2002 VA examination indicated that there 
were no visible scars on the veteran's left side of the head, 
face, eye, and mouth, he has not been given thorough VA 
examinations regarding his service connection claims due to 
shrapnel wounds.  Such examinations should be scheduled.  He 
also should be given a comprehensive VA examination for his 
skin disorders, as he claimed that he was treated for skin 
problems during service and current medical evidence shows he 
has tinea corporis and skin lesions.  Furthermore, he was not 
provided with a VA medical examination that specifically 
addressed the level of impairment produced by his service-
connected shrapnel wounds to his left shoulder and left 
lateral trunk (claimed as back area).  Therefore these claims 
also should be remanded for thorough VA examinations.

The veteran also should be afforded a VA dental examination 
as he has argued that he has a dental disorder due to shell 
fragment wounds.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling, and may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment.  38 C.F.R. § 3.381(a) 
(2006).  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c) (2006).

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should locate the veteran's 
missing service medical/dental records and 
private medical records, which include 
possible dental x-rays, skin and eye 
evaluations, and associate them with the 
claims folder.  If the records cannot be 
found, attempts should be made to obtain 
duplicate copies.  

2.  Afterwards the veteran should be 
scheduled for the following VA 
examinations with the appropriate 
examiners:

a.)  The RO should schedule the 
veteran for VA examinations to 
determine the nature and etiology 
of residuals of the following 
claimed disorders:  left scalp, 
tympanic membrane perforation, 
stomach, and left side of face.  
The claims folder should be made 
available to the examiners and 
reviewed in conjunction with the 
examinations.  All necessary tests 
and studies should be performed, 
and all findings should be reported 
in detail.  Any scars should be 
described in terms of area as well 
as impairment.  The examiners 
should clearly report all relevant 
orthopedic and/or neurological 
diagnoses.  After reviewing the 
claims file and examining the 
veteran, the examiner should offer 
an opinion as to whether it is at 
least as likely as not (a 50 
percent or higher degree of 
probability) that any residuals of 
disorders of the left scalp, 
tympanic membrane perforation, 
stomach, and left side of face are 
related to service, to specifically 
include shrapnel wounds sustained 
in service.

b.)  The RO should schedule the 
veteran for a VA ophthalmologic 
examination to determine whether or 
nor the veteran has a left eye 
disability related to service.  The 
veteran's claims folder must be 
reviewed by the examiner in 
conjunction with the examination.  
The examiner should review the 
claims file, examine the veteran, 
and opine whether at least as 
likely as not (a 50% or higher 
degree of probability) the veteran 
has a left eye disorder related to 
service, to specifically include 
shrapnel wounds sustained in 
service.  The examiner should 
explain the rationale for any 
opinion given.  

c.) The veteran should be scheduled 
for an appropriate VA examination 
to ascertain the nature and 
etiology of his current skin 
disorder.  It is imperative that 
the claims file be made available 
to and be reviewed by the examiner 
in connection with the examination.  
All clinical and any special test 
findings should be clearly 
reported.  After reviewing the 
claims file (to specifically 
include service medical records) 
and examining the veteran, the 
examiner should offer an opinion as 
to whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any current skin 
disorder is related to service, 
including Agent Orange exposure.  A 
detailed rationale for all opinions 
expressed should be furnished.

d.)  The veteran should be 
scheduled for VA medical 
examinations to assess the severity 
of his left shoulder and left 
lateral trunk associated with his 
service-connected shrapnel wound 
residuals.  The examiner should 
review pertinent documents 
contained in the veteran's claims 
folder in conjunction with the 
examination.  Any tests deemed 
appropriate by the examiner should 
be conducted. The examiner should 
discuss limitations of function, 
provide range of motion 
evaluations, and report all 
relevant orthopedic and/or 
neurological findings.  The 
examiner should also note any 
functional loss due to pain, and 
record at what degree point during 
range of motion testing of the left 
shoulder and left lateral trunk 
that pain manifests. 

e.)  The veteran should be afforded 
a VA dental examination to 
determine the nature and etiology 
of any current dental disorder.  
The veteran's claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination of the veteran.  The 
examiner should be requested to 
review the service dental records 
and provide an opinion as to 
whether it is at least as likely as 
not that the veteran currently 
exhibits any dental disability 
which is the result of trauma in 
service.  The examiner should also 
comment on whether the veteran 
exhibits (1) any potentially 
compensable dental conditions, such 
as loss of teeth due to loss of 
substance of the body of the 
maxilla or mandible; or (2)a dental 
condition which is complicating a 
medical condition currently being 
treated by VA.  The examination 
report should be typewritten.

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


